July 23, 1936. The opinion of the Court was delivered by
Plaintiffs brought their action to recover damages for the destruction of their crop of tobacco by a "mob of disorderly and riotous persons," on the night of July 10, 1935. They predicate their action upon the provisions of Section 1385 of the Code of 1932. To the complaint the defendant interposed a demurrer, which was sustained by the Circuit Judge, Dennis, and the complaint was dismissed by his order.
From this order plaintiffs appeal.
We are of opinion that the order of Judge Dennis, sustaining the demurrer, correctly disposes of the issues involved. It is accordingly affirmed.
Let it be reported.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate. *Page 258